Citation Nr: 0518765	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  94-42 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1993 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In the decision, the RO denied the 
veteran's request to reopen a previously denied claim for 
service connection for a heart disorder.  The Board reopened 
the claim in a decision of November 1996.  The Board remanded 
the case for additional development of evidence in April 
1999.  In a decision of July 2003, the RO denied service 
connection for a heart disorder, to include coarctation of 
the aorta with hypertension, mitral valve prolapse, and 
coronary artery disease.  

In April 2004, the Board requested a medical expert opinion 
from the Veterans Health Administration (VHA).  Such an 
opinion was provided in May 2004.   The Board remanded the 
case in November 2004 to allow the RO to consider the 
additional evidence.  The case has now been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that the 
veteran's current heart disorders were not manifested until 
many years after service and are not related to active duty 
service or any incident therein.

3.  The veteran's heart disorders were not caused or 
aggravated by a service-connected disability.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOC) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
which must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as a letter from the RO dated in April 2003 provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
from the RO specifically advised him that he should "send us 
the evidence we need as soon as possible".  Thus, the fourth 
element is satisfied.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran testified at a hearing held at the RO.  The claims 
file contains his service medical records.  His current 
treatment records have also been obtained.  He has been 
afforded VA examinations, and relevant medical opinions have 
been obtained.  Records from the Social Security 
Administration regarding his disability benefits from that 
organization have been obtained.  The Board does not know of 
any additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

II.  Applicable Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral nervous 
system; healed fractures; absent, displaced or resected 
parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or 
injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Factual Background

The veteran asserts on appeal that he is entitled to service 
connection for heart disease.  The veteran alleges that he 
incurred or aggravated a heart disorder during his period of 
service, or in the alternative, that he incurred or 
aggravated such disorder as a result of his service-connected 
post-traumatic stress disorder.

The veteran had active service from May 1951 to May 1955.  He 
has previously established service connection for post-
traumatic stress disorder, rated as 70 percent disabling.  He 
has been assigned a total disability rating based on 
unemployability.  

The veteran seeks service connection for a heart disorder.  
In a claim which he submitted in October 1980, he alleged 
that the diseases for which he sought compensation were 
congenital diseases which had been aggravated by service.  In 
particular, he stated that his Naval service involved 
firefighting and aircraft accidents which elevated his blood 
pressure and aggravated a prolapsed mitral valve.  He stated 
that this damage was compounded by the Navy medical service 
not diagnosing coarctation of the aorta.  He also contends 
that a heart disorder was caused or aggravated by stress 
associated with his post-traumatic stress disorder.  

The veteran's service medical records include the report of a 
physical examination conducted in May 1951 in connection with 
his enlistment which states that the heart was normal.  A 
record dated in February 1955 shows that while being treated 
for a fever he was noted to have toxic tachycardia.  A record 
dated three days later shows that his symptoms subsided and 
he was asymptomatic.  The service medical records do not 
contain any other references to symptoms involving the heart.  
The report of a medical examination conducted in May 1955 for 
the purpose of his separation from service shows that 
clinical evaluation of the heart was normal.  

There are no medical treatment records pertaining to heart 
problems until several years after separation from service.  
Records from the Southern Baptist Hospital dated from 
September to November 1959 show that the veteran underwent 
surgery to correct coarctation of the aorta.  He reportedly 
had experienced excitable high blood pressure which had been 
up to 180.  

The veteran has a history of a variety of other heart 
disorders.  A private medical record from James C. Sheppard, 
M.D., dated in August 1980 noted the history of a coarctation 
of the aorta which was repaired in 1959.  The veteran 
reportedly had frequent palpitations of the heart as well as 
limitation of exercise tolerance prior to the surgery, but 
with surgery this dramatically changed.  Over the previous 8 
to 12 months, however, he had a gradual increase in premature 
ventricular contractions.  It was noted that his mother had 
rheumatic heart disease and died of congestive heart failure 
at age 58.  A brother had congenital heart disease and died 
at birth.  The impressions included coarctation of the aorta, 
treated with surgical removal in 1959, with no trouble with 
hypertension since that time; and frequent premature 
ventricular contractions, chronic, recurrent during the last 
year, with increased frequency in the last several weeks, 
possibly related to prolapsed mitral valve that the patient 
was told that he had in the past.  

A letter from David Miles, M.D., dated in November 1992, 
notes that due to the veteran's cardiac condition, all forms 
of stressful situations should be avoided.  

A VA heart disease examination conducted in November 1992 
shows that the diagnoses include (1) coronary artery disease; 
(2) congenital heart disease; (3) coarctation of aorta; (4) 
bicuspid aortic valve status post replacement with St. Jude 
prosthetic valve; (5) mitral valve prolapse; and (6) chronic 
anti-coagulation.  It was noted in the report that in 
November 1959 he had surgical correction of the coarctation 
of the aorta and in November 1989 he underwent triple bypass 
surgery and the prosthetic valve was inserted.  

A letter dated in May 1993 from a psychologist, Edward W. 
Chandler, Ph.D., shows that he stated that the veteran had 
severe PTSD symptoms, and that "such anxiety also 
exacerbates his cardiac symptoms...although I leave 
documentation of this issue to his physicians."

During a hearing held at the RO in March 1994, the veteran 
testified that he had post-traumatic stress disorder which 
caused nightmares and other symptoms.  The veteran also 
testified that he had two heart problems which he had been 
born with, coarctation of the aorta and a bicuspid valve.  
His testimony was to the effect that such problems were 
exacerbated by the combat experiences which he had in 
service.  

The report of a heart disease examination conducted by the VA 
in July 1997 shows that the examiner stated that it was very 
difficult to answer whether the veteran's current 
cardiovascular complaints were etiologically or causally 
related to his period of active service or his service-
connected post-traumatic stress disorder.  He noted that a 
portion of the problems were congenital and not caused by 
military service.  Regarding whether the PTSD aggravated his 
current symptoms, the examiner stated that he had to leave 
that up to the psychiatrist to evaluate the degree of his 
stress disorder.  The examiner noted that the veteran 
believed that his anxiety and sleep disturbance aggravated 
his shortness of breath and heart consciousness, and had 
caused him to have palpitations.  The examiner further noted 
that during the examination the veteran had tachycardia.  

The report of an examination conducted for the VA by a 
private psychologist in July 1997 shows that he concluded 
that the veteran's condition of having a post-traumatic 
stress disorder contributed to his cardiovascular distress.  
He further stated, however, that "It is much more difficult 
to comment on the effect of a Posttraumatic Stress Disorder 
on his then unknown cardiovascular condition while he was 
service in the Navy.  For one thing the condition of PTSD was 
not diagnosed for him at that time and apparently neither is 
there a record of any treatment for his heart until 1959.  
Consequently comments about the association of these two 
aspects of his condition meaning his work related stress and 
his heart condition seems to me to be possible but without 
any significant degree of psychological certainty."  A 
report from the same psychologist dated in November 1997 
contains similar information.

A letter dated in July 1999 from David A. Miles, M.D., 
F.A.C.C., shows that he felt that it could be reasonably 
presumed that stress had played a role in the veteran's 
cardiovascular history, especially in regard to his early 
onset coronary artery disease.  He noted that the veteran 
endured combat situations while having an unrecognized 
coarctation of the aorta and this placed him at that time at 
increased risk for a cardiovascular event.  The doctor 
further noted that the veteran continued to suffer from post-
traumatic stress syndrome, and that this could be a factor in 
further deterioration of his cardiac status in the future.  
Letters from Dr. Miles dated in February 1999, November 1992, 
and April 2003 contain similar information.  

A VA heart examination report dated in October 2002 shows 
that the examiner noted Dr. Miles' opinion, but stated that 
he did not have any rationale to justify that opinion.  The 
VA examiner noted that he had reviewed the veteran's records.  
The veteran had congenital heart problems and also a coronary 
artery disease.  The examiner noted that the veteran's 
private doctor had written an opinion stating that the heart 
disease could have been related to stress the veteran 
underwent while on active duty, but did not provide any 
conclusive rationale for this, and in fact there was no 
conclusive rationale as that had never been documented as one 
of the contributing factors to heart disease.  The examiner 
stated that stress could "aggravate" heart disease but 
could not make you develop it.  He further stated that as far 
as the congenital part of it, this had not been documented as 
being service connected or "aggravated" by his military 
service or by his post-traumatic stress disorder.  The 
examiner stated that the private doctor's opinion "was not 
an opinion that would stand up in court and could not be 
relied on because he did not provide any medical rationale to 
justify this."  

Finally, a medical opinion report from a VA physician dated 
in May 2004 shows that the cardiologist made the following 
comments:

My opinion has been asked as whether any of the 
veteran's current cardiovascular disabilities was 
either caused or aggravated by his active service.  

The veteran has a history of:
A.  Coarctation of the aorta.
B.  Bicuspid aortic valve.
C.  Coronary artery disease.

The above 3 diagnoses were diagnosed at or prior 
to:
A.  Repair of coarctation of the aorta.
B.  Aortic valve replacement.
C.  Coronary artery bypass.

I found no documentation of mitral valve prolapse 
in the chart.

Clearly the coarctation of the aorta is a 
congenital abnormality.  Bicuspid aortic valve is a 
very common occurrence that occurs in conjunction 
with coarctation of the aorta, both of which are 
congenital abnormalities.  

Obviously active duty service did not cause or 
aggravate any of the above.

With respect to his ischemic heart disease and 
coronary artery bypass, it is well known that 
stress does contribute to the development and 
progression of atherosclerosis and/or i.e. coronary 
artery disease.  I am not aware of any evidence to 
suggest an increased severity of mitral valve 
prolapse with PTSD.  

IV.  Analysis

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
heart disorders, or ascertainable elements thereof, became 
manifest or otherwise originated during his period of service 
or within one year of service separation.  The Board notes 
that the veteran's service medical records make no reference 
to complaints of or treatment for a heart disorder.  Although 
he experienced a rapid heart beat on a single occasion in 
service, this was noted in the records to have been due to a 
fever rather than due to a heart disorder.  Separation 
examination showed that clinical evaluation of the heart was 
normal.  

There is also no evidence of the presence of a heart disorder 
within a year after separation from service.  The veteran's 
medical treatment records show that his current diagnoses 
include various heart disorders; however, the records are 
dated years after separation from service.  The Board notes 
that some of the veteran's current diagnoses are congenital 
disorders which are not considered to be disabilities under 
the law.  The VA medical opinion of May 2004 indicates that 
service obviously did not cause or aggravate the congenital 
abnormalities.  

The Board notes that the fact that the veteran's own account 
of the etiology of his disability was recorded in the various 
treatment records and examination reports is not sufficient 
to support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 
409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The appellant has also presented copies of articles 
pertaining to a scientific studies as to the possible 
relationship between stress and the development of 
cardiovascular problems.  The Board notes, however, that the 
studies pertained to persons other than the veteran.  
Therefore, the article cannot be said to contain medical 
opinion demonstrating that the veteran's current heart 
problems are attributable to his experiences in service or to 
his service-connected post-traumatic stress disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

The clinical and other probative evidence of record also 
fails to satisfactorily indicate an etiological relationship 
between the veteran's heart disorders and his service-
connected post-traumatic stress disorder.  The file contains 
inconsistent medical opinions as to whether any of the 
veteran's heart disorders are related to his service-
connected post-traumatic stress disorder.  The Board has 
noted that it has been proposed that the PTSD aggravated his 
heart disease; however, there has been no reasonably 
convincing clinical explanation which has been advanced as to 
the nature of any such aggravation.  To the extent that the 
PTSD has caused an occasional elevation of the veteran's 
blood pressure reading, palpitations or other symptoms, the 
Board concludes that this is not "aggravation" which would 
allow allowance of service connection on a secondary basis 
pursuant to Allen.  Temporary or intermittent flare-ups or 
exacerbations of an injury or disease are not sufficient to 
be considered aggravation unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).  

The Board also notes that, with respect to the opinions, such 
as the psychology opinion dated in November 1997, indicating 
that it is possible that the PTSD aggravated one of the heart 
disorders (i.e., rapid pounding of the heart due to 
nightmares "could have contributed to his enlarged heart"), 
such a statement is not sufficient to support the claim.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was not sufficient to 
support a claim); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

The Board notes that the veteran has alleged in testimony and 
statements on appeal that his heart problems originated or 
were aggravated during his period of service or, in the 
alternative, was incurred or aggravated as a result of his 
service-connected post-traumatic stress disorder.  However, 
the Board notes that the veteran is not competent, as a lay 
person, to assert that a relationship exists between his 
period of service and such disorder, that such disorder is 
etiologically related to his service- connected disorder low 
back disorder, or to otherwise assert medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's heart problems became manifest or otherwise 
originated during the veteran's period of service.  The 
probative medical evidence simply fails to adequately 
establish any relationship or nexus between such a disorder 
and the veteran's period of service.  The preponderance of 
the competent evidence of record also shows that such 
disorder is not etiologically related to or aggravated by the 
veteran's service-connected post-traumatic stress disorder.  
The most probative physician statements fail to adequately 
demonstrate that there is such a relationship.  Therefore, 
the Board concludes that a heart disorder was not incurred in 
or aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  


ORDER

Service connection for a heart disorder is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


